Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18      PageID.997     Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 REBEKAH GRIFFIN, on behalf of
 herself and all others similarly
 situated.                                 Case No. 18-cv-11075

                  Plaintiffs,              Hon. Robert H. Cleland

 vs.                                       Magistrate Anthony P. Patti

 LADY JANE’S HAIRCUTS FOR
 MEN HOLDING COMPANY, LLC,
 a Michigan Company,
                   Defendant.

            DEFENDANT’S ANSWER & AFFIRMATIVE
           DEFENSES TO PLAINTIFF’S FIRST AMENDED
          CLASS AND COLLECTIVE ACTION COMPLAINT
   UNDER THE FAIR LABOR STANDARD [SIC] ACT AND STATE LAW

       Defendant, Lady Jane’s Haircuts for Men Holding Company, LLC

 (“Defendant”), through its attorneys, Clark Hill PLC, respectfully answers and

 defends against the First Amended Class and Collective Action Complaint Under

 the Fair Labor Standard [sic] Act and State Law (“Amended Complaint”), as

 follows:

                                INTRODUCTION

       1.    Defendant admits only that this is an action seeking relief under the

 Fair Labor Standards Act (“FLSA”) and the Michigan Workforce Opportunity

 Wage Act (“WOWA”). Defendant denies that it violated either of these statutes, as
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18         PageID.998    Page 2 of 20




 well as any remaining allegations in this paragraph, because any such allegations

 are untrue.

        2.     Defendant admits only that Plaintiff purports to bring this case as an

 FLSA collective action on behalf of herself and others similarly situated.

 Defendant denies that any such collective action is proper or that Plaintiff is

 similarly situated to any other current or former stylist of Defendant. To the extent

 this paragraph sets forth legal conclusions which will be determined by the Court

 no response is required. To the extent this paragraph alleges any wrongdoing by

 Defendant, such allegations are denied because they are untrue. Moreover, to the

 extent this paragraph purports to quote or describe any statute, Defendant notes the

 statute speaks for itself.

        3.     Defendants admit only that Plaintiff purports to bring this case as a

 class action pursuant to Federal Rule of Civil Procedure 23. Defendant denies the

 allegations in Paragraph No. 3 of the Amended Complaint to the extent they

 suggest such a class is warranted or proper because such allegations are untrue.

                              JURISDICTION AND VENUE

        4.     Defendant neither admits nor denies the allegations set forth in

 Paragraph No. 4 of the Amended Complaint because the allegations state legal

 conclusions to which an answer is not required and which will be determined by

 the Court.

                                           2
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18           PageID.999     Page 3 of 20




       5.     Defendant neither admits nor denies the allegations set forth in

 Paragraph No. 5 of the Amended Complaint because the allegations state legal

 conclusions to which no answer is required and which will be determined by the

 Court. To the extent an answer is required, Defendant denies the exercise of

 supplemental jurisdiction by the Court is appropriate.

       6.     Defendant admits only that venue is proper in this District based upon

 Plaintiff’s allegations.   Defendant denies that Plaintiff or any others similarly

 situated to her (the existence of which Defendant also denies) are entitled to any

 damages in this matter because any allegations Defendant violated the FLSA or

 WOWA are untrue. To the extent any allegations in this Paragraph No. 6 remain

 unanswered, Defendant denies those allegations as untrue.

                                       PARTIES

       7.     Defendant lacks knowledge or information sufficient to form a belief

 about the truth of this allegation and therefore leaves Plaintiff to her proofs.

       8.     Defendant admits only that it is a Michigan limited liability company

 headquartered in Michigan and that Tim McCollum is its registered agent at the

 address alleged. Defendant denies the remaining allegations in this paragraph

 because the allegations are untrue.




                                            3
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18        PageID.1000    Page 4 of 20




                            FACTUAL ALLEGATIONS

                                Defendant’s Business

        9.     Defendant admits only it owns and operates certain retail shops under

  the name “Lady Jane’s Haircuts for Men” but denies ownership of all such stores.

  Defendants deny the remainder of the allegations in this paragraph because the

  allegations are untrue.

        10.    Defendant denies the allegations in Paragraph No. 10 because the

  allegations are untrue.

        11.    Defendant denies the allegations in Paragraph No. 11 because the

  allegations are untrue.

        12.    Defendant denies the allegations in Paragraph No. 12 because the

  allegations are untrue.

        13.    Defendant denies the allegations as stated in Paragraph No. 13 as

  untrue. Defendant admits only that during portions of the time period alleged

  Plaintiff was an independent contractor who offered stylist services at one or more

  of Defendant’s locations. To the extent any allegations in this Paragraph No. 13

  remain unanswered, Defendant denies those allegations as untrue.

                    Defendant’s [Alleged] Status as “Employer”

        14.    Defendant denies the allegations in Paragraph No. 14 because the

  allegations are untrue.

                                          4
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18         PageID.1001     Page 5 of 20




        15.    Defendant admits the allegations in Paragraph No. 15.

        16.    Defendant denies the allegations in Paragraph No. 16 because the

  allegations are untrue as stated.

        17.    Defendant denies the allegations in Paragraph No. 17 because the

  allegations are untrue.

        18.    Defendant admits only that it owns the entities listed in this Paragraph

  No. 18. To the extent any allegations in this Paragraph No. 18 remain unanswered,

  Defendant denies those allegations as untrue.

        19.    Defendant admits only that it owns the entities listed in this Paragraph

  No. 19. To the extent Plaintiff references documents which she does not attach to

  the Amended Complaint, Defendant is without knowledge or information

  sufficient to form a belief about the truth of these allegations and therefore leaves

  Plaintiff to her proofs. To the extent any allegations in this Paragraph No. 19

  remain unanswered, Defendant denies those allegations as untrue.

                Defendant’s [Alleged] Misclassification of Employees

        20.    Defendant denies the allegations in Paragraph No. 20 because the

  allegations are untrue.

        21.    Defendant denies the allegations in Paragraph No. 21 because the

  allegations are untrue.



                                           5
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18    PageID.1002   Page 6 of 20




        22.    Defendant denies the allegations in Paragraph No. 22 because the

  allegations are untrue.

        23.    Defendant denies the allegations in Paragraph No. 23 because the

  allegations are untrue.

        24.    Defendant denies the allegations in Paragraph No. 24 because the

  allegations are untrue.

        25.    Defendant denies the allegations in Paragraph No. 25 because the

  allegations are untrue.

        26.    Defendant denies the allegations in Paragraph No. 26 because the

  allegations are untrue.

        27.    Defendant denies the allegations in Paragraph No. 27 because the

  allegations are untrue.

        28.    Defendant denies the allegations in Paragraph No. 28 because the

  allegations are untrue.

        29.    Defendant denies the allegations in Paragraph No. 29 because the

  allegations are untrue.

        30.    Defendant denies the allegations in Paragraph No. 30 because the

  allegations are untrue.

        31.    Defendant denies the allegations in Paragraph No. 31 because the

  allegations are untrue.

                                        6
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18         PageID.1003     Page 7 of 20




        32.    Defendant denies the allegations in Paragraph No. 32 because the

  allegations are untrue.

        33.    Defendant denies the allegations in Paragraph No. 33 because the

  allegations are untrue.

        34.    Defendant denies the allegations in Paragraph No. 34 because the

  allegations are untrue.

        35.    Defendant denies the allegations in Paragraph No. 35 because the

  allegations are untrue.

        36.    Defendant denies the allegations in Paragraph No. 36 because the

  allegations are untrue.

        37.    Defendant denies the allegations in Paragraph No. 37 because the

  allegations are untrue.

        38.    Defendant denies the allegations in Paragraph No. 38 because the

  allegations are untrue.

               Lady Jane’s [Alleged] Failure to Pay Minimum Wages
                           and Overtime Compensation
        39.    Defendant lacks knowledge or information sufficient to form a belief

  about the truth of this allegation as Plaintiff does not define the term “frequently”

  and therefore leaves Plaintiff, potential opt-ins, and alleged Michigan class

  members to their proofs.


                                           7
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18          PageID.1004   Page 8 of 20




         40.    Defendant denies the allegations in Paragraph No. 40 because the

  allegations are untrue. Moreover, to the extent this paragraph purports to quote or

  describe any statute or regulation, Defendant notes the statute or regulation speaks

  for itself.

         41.    Defendant denies the allegations in Paragraph No. 41 because the

  allegations are untrue.

         42.    Defendant neither admits nor denies the allegations set forth in

  Paragraph No. 42 of the Amended Complaint because the allegations state legal

  conclusions to which no answer is required and which will be determined by the

  Court. Moreover, to the extent this paragraph purports to quote or describe any

  regulation, Defendant notes the regulation speaks for itself.

         43.    Defendant denies the allegations in Paragraph No. 43 because the

  allegations are untrue.

         44.    Defendant denies the allegations in Paragraph No. 44 because the

  allegations are untrue, including also the premise of the allegations.

         45.    Defendant denies the allegations in Paragraph No. 45 because the

  allegations are untrue, including also the premise of the allegations.

                 The Willfulness of Defendant’s [Alleged] Violations

         46.    Defendant denies the allegations in Paragraph No. 46 because the

  allegations are untrue, including also the premise of the allegations.

                                            8
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18         PageID.1005     Page 9 of 20




         47.    Defendant denies the allegations in Paragraph No. 47 because the

  allegations are untrue.

         48.    Defendant denies the allegations in Paragraph No. 48 because the

  allegations are untrue.

                      COLLECTIVE ACTION ALLEGATIONS

         49.    Defendant repeats and re-alleges the preceding paragraphs as if fully

  set forth herein.

         50.    Defendant admits only that Plaintiff purports to bring this case as an

  FLSA collective action on behalf of herself and others similarly situated.

  Defendant denies that any such collective action is proper or that Plaintiff is

  similarly situated to any other current or former stylist of Defendant. To the extent

  this paragraph sets forth legal conclusions which will be determined by the Court,

  no response is required. To the extent this paragraph alleges any wrongdoing by

  Defendant, such allegations are denied because they are untrue. Moreover, to the

  extent this paragraph purports to quote or describe any statute, Defendant notes the

  statute speaks for itself.

         51.    Defendant denies the allegations in Paragraph No. 51 because the

  allegations are untrue.

         52.    Defendant denies the allegations in Paragraph No. 52 because the

  allegations are untrue.

                                            9
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18        PageID.1006     Page 10 of 20




        53.    Defendant denies the allegations in Paragraph No. 53 because the

  allegations are untrue.

        54.    Defendant lacks knowledge or information sufficient to form a belief

  about the truth of Plaintiff’s “belief” regarding the allegations in this Paragraph

  No. 54 and therefore leaves Plaintiff to her proofs. However, to the extent Plaintiff

  alleges in this Paragraph No. 54 that any individuals similarly situated to her exist

  or that Defendant violated the law, Defendant denies the allegations in Paragraph

  54 because the allegations are untrue.

                            CLASS ACTION ALLEGATIONS

        55.    Defendant repeats and re-alleges the preceding paragraphs as if fully

  set forth herein.

        56.    Defendant admits only that Plaintiff purports to bring this case as an

  Michigan WOWA class action on behalf of herself and others similarly situated.

  Defendant denies that any such class action is proper or that any legally viable

  class exists of which she is a member.

        57.    Defendant denies the allegations in Paragraph No. 57 because the

  allegations are untrue.

        58.    Defendant denies the allegations in Paragraph No. 58 because the

  allegations are untrue.



                                           10
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18          PageID.1007      Page 11 of 20




        59.    Defendant denies the allegations in Paragraph No. 59 because the

  allegations are untrue.

        60.    Defendant denies the allegations in Paragraph No. 60 because the

  allegations are untrue.

        61.    Defendant denies the allegations in Paragraph No. 61 because the

  allegations are untrue.

        62.    Defendant denies the allegations in Paragraph No. 62 because the

  allegations are untrue.

                                 COUNT I
                  (FLSA Minimum Wage and Overtime Violations)

        63.    Defendant repeats and re-alleges the preceding paragraphs as if fully

  set forth herein.

        64.    Defendant admits only that Plaintiff purports to bring this case as an

  FLSA collective action on behalf of herself and Potential Opt-Ins. Defendant

  denies that any such collective action is proper or that Plaintiff is similarly situated

  to any other current or former stylist of Defendant or that Defendant violated the

  FLSA. Defendant lacks knowledge or information sufficient to form a belief about

  the truth of Plaintiff’s allegation that she “will” make the referenced filing with the

  Court and therefore leaves Plaintiff to her proofs.




                                            11
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18          PageID.1008   Page 12 of 20




         65.    Defendant denies the allegations in Paragraph No. 65 because the

  allegations are untrue. Moreover, to the extent this paragraph purports to quote or

  describe any statute or regulation, Defendant notes the statute or regulation speaks

  for itself.

         66.    Defendant denies the allegations in Paragraph No. 66 because the

  allegations are untrue.

         67.    Defendant denies the allegations in Paragraph No. 67 because the

  allegations are untrue.

         68.    Defendant denies the allegations in Paragraph No. 68 because the

  allegations are untrue.

         69.    Defendant denies the allegations in Paragraph No. 69 because the

  allegations are untrue. Moreover, to the extent this paragraph purports to quote or

  describe any statute, Defendant notes the statute speaks for itself.

                                  COUNT TWO
                      (MICHIGAN MINIMUM WAGE VIOLATIONS)

         70.    Defendant repeats and re-alleges the preceding paragraphs as if fully

  set forth herein.

         71.    Defendant admits only that Plaintiff purports to bring this case as an

  Michigan WOWA class action on behalf of a purported class. Defendant denies




                                            12
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18          PageID.1009   Page 13 of 20




  that any such class action is proper or that any legally viable class exists of which

  she is a member.

        72.    Defendant denies the allegations in Paragraph No. 72 because the

  allegations are untrue.

        73.    Defendant denies the allegations in Paragraph No. 73 because the

  allegations are untrue. Moreover, to the extent this paragraph purports to quote or

  describe any statute, Defendant notes the statute speaks for itself.

                                   COUNT THREE
                            (Michigan Overtime Violations)

        74.    Defendant repeats and re-alleges the preceding paragraphs as if fully

  set forth herein.

        75.    Defendant admits only that Plaintiff purports to bring this case as an

  Michigan WOWA class action on behalf of a purported class. Defendant denies

  that any such class action is proper or that any legally viable class exists of which

  she is a member.

        76.    Defendant denies the allegations in Paragraph No. 76 because the

  allegations are untrue.

        77.    Defendant denies the allegations in Paragraph No. 77 because the

  allegations are untrue. Moreover, to the extent this paragraph purports to quote or

  describe any statute, Defendant notes the statute speaks for itself.


                                            13
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18            PageID.1010   Page 14 of 20




                                   PRAYER FOR RELIEF

        Defendant denies that Plaintiff, any class, or any purported member of a

  class or collective action is entitled to any relief whatsoever, and respectfully

  requests the Court dismiss this lawsuit and award Defendant its attorney’s fees and

  costs incurred relating to this lawsuit to the extent permitted by law.

                             AFFIRMATIVE DEFENSES

        1.     Plaintiff’s Complaint fails to state a claim upon which relief can be

  granted.

        2.     Plaintiff’s Complaint is barred in whole or in part by the applicable

  statute of limitations period.

        3.     Neither Plaintiff nor the proposed collective/class action members are

  entitled to any monetary relief, either in the form of back pay, front pay or

  compensatory damages due to their failure to properly mitigate their damages and

  their damages, if any, are subject to appropriate set-offs.

        4.     Defendant denies it committed any violation of the FLSA. However,

  if it did violate the FLSA, then such violation was entirely inadvertent and not

  willful. Accordingly, the two-year limitations period applies rather than the three-

  year limitations period which would apply for a willful violation.

        5.     Defendant denies it committed any violation of the FLSA. However,

  even if Plaintiff or the proposed collective/class action members can prove a

                                            14
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18           PageID.1011    Page 15 of 20




  violation by Defendant, then they are not entitled to liquidated damages because

  any acts or omissions giving rise to these claims were undertaken or made in good

  faith, and Defendant had reasonable grounds for believing its acts or omissions did

  not violate the law.

        6.        The claims of Plaintiff and the proposed collective/class action

  members are barred in whole or in part by the de minimus doctrine.

        7.        Defendant denies it committed any violation of the FLSA. However,

  even if Plaintiff and the proposed collective/class action members did not receive

  an amount equal to the minimum wage for all hours worked or overtime due, then

  such claims would be barred in whole or in part because Defendants did not have

  actual or constructive knowledge that Plaintiffs or the proposed collective/class

  action members were working the hours claimed.

        8.        To the extent Plaintiff or the proposed collective/class action members

  claim any travel time from their home to work, then such claims are barred under

  the Portal to Portal Act.

        9.        Defendant denies it committed any violation of the FLSA. However,

  if Plaintiff or the proposed collective/class action members can prove a violation

  by Defendant, then Defendant is entitled to a set-off for any wages or other

  amounts received from the other defendants or third-parties for the work alleged in

  this lawsuit.

                                             15
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18         PageID.1012    Page 16 of 20




        10.     Upon information and belief, the claims of Plaintiff and the proposed

  collective/class action members are barred, in whole or in part, by the doctrines of

  waiver, estoppel, prior release, novation, accord and satisfaction, modification,

  unclean hands, payment, and/or laches.

        11.     Plaintiff and the proposed collective action members do not satisfy the

  prerequisites for certification of a collective/class action under 29 U.S.C. § 216(b)

  or Rule 23.

        12.     The claims of Plaintiff and the proposed collective/class action

  members are barred, in whole or in part, because same were not Defendant’s

  employees and were properly classified as independent contractors under both

  federal and state law.

        13.     The claims of Plaintiff and the proposed collective/class action

  members are barred by the existence of a valid and applicable independent

  contractor agreement. This legally-binding contract guided the parties’ conduct.

        14.     Plaintiff and the proposed collective/class action members assumed

  the risks identified in legally binding contracts executed between the parties and,

  therefore, Plaintiffs are estopped from asserting any cause of action against

  Defendant.

        15.     Plaintiff and the proposed collective action members have not made a

  prima facie case, and do not satisfy the prerequisites for, certification of a

                                           16
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18          PageID.1013     Page 17 of 20




  collective/class action under 29 U.S.C. § 216(b), Rule 23, or any other court rule,

  statute, state law, or federal law.

        16.    The claims of Plaintiff and the proposed collective/class action

  members are barred, in whole or in part, because the class is not so numerous that

  joinder of all members is impracticable.

        17.    The claims of Plaintiff and the proposed collective/class action

  members are barred, in whole or in part, because no common questions of law or

  fact exist among alleged class members sufficient to merit class action treatment.

        18.    The claims of Plaintiff and the proposed collective/class action

  members claims are barred, in whole or in part, because the claims of the class

  representatives are not typical of those of the class.

        19.    The claims of Plaintiff and the proposed collective/class action

  members claims are barred, in whole or in part, because the class representative

  and/or class counsel will not adequately represent the interests of unnamed or

  absent class members.

        20.    The claims of Plaintiff and the proposed collective/class action

  members are barred because they fail to articulate and cannot show the purported

  class falls within the three types of class actions identified in Federal Rule of Civil

  Procedure 23(b).



                                             17
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18         PageID.1014   Page 18 of 20




           21.   The claims of Plaintiff and the proposed collective/class action

  members are barred because they cannot show sufficient evidence of additional

  purported class members which would permit this Court to certify the class, as

  required by Federal Rule of Civil Procedure 23(c)(1)(A).

           22.   The claims of Plaintiff and the proposed collective/class action

  members are barred because they cannot show that there are other purported class

  members “similarly situated” to Plaintiff Rebekah Griffin, sufficient to certify the

  purported class under the Fair Labor Standards Act.

           23.   The claims of Plaintiff and the proposed collective/class action

  members claims are barred, in whole or in part, because the prosecution of separate

  actions by individual members of the putative class would not create a risk of

  inconsistent or varying adjudications with respect to individual members of the

  class.

           24.   The claims of Plaintiff and the proposed collective/class action

  members claims are barred, in whole or in part, because questions of law or fact

  common to members of the putative class do not predominate over any questions

  affecting any individual members of the putative class.

           25.   The claims of Plaintiff and the proposed collective/class action

  members are barred, in whole or in part, because the maintenance of this action as



                                          18
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18         PageID.1015   Page 19 of 20




  a class action will not be superior to other available methods of adjudication in

  promoting the convenient administration of justice.

        26.    The claims of Plaintiff and the proposed collective/class action

  members are barred, in whole or in part, because the Court lacks jurisdiction and/or

  or should decline to exercise supplemental jurisdiction because doing so would be

  not be warranted under 28 U.S.C. § 1367(c) or the Class Action Fairness Act.

        27.    The claims of Plaintiff and the proposed collective/class action

  members are barred, in whole or in part, based upon past investigations into the

  Company’s pay practices as described in Marshall v. Root’s Rest., Inc., 667 F.2d

  559, 561 (6th Cir. 1982).

        Defendant reserves the right to add any additional affirmative defenses that

  may become known during the course of discovery or otherwise.

        Wherefore, Defendant, Lady Jane’s Haircuts for Men Holding Co., LLC,

  respectfully requests that this Honorable Court dismiss Plaintiff’s Complaint in its

  entirety with prejudice, and award Defendant its costs and attorney fees and any

  other relief deemed just and appropriate.

                                               Respectfully submitted,

                                               Clark Hill PLC

                                               By: s/Daniel A. Krawiec
                                                   Christopher M. Trebilcock (P62101)
                                                   Daniel A. Krawiec (P78783)
                                              19
Case 3:18-cv-11075-RHC-APP ECF No. 54 filed 12/05/18             PageID.1016   Page 20 of 20




                                                    500 Woodward Avenue, Suite 3500
                                                    Detroit, MI 48226
                                                    (313) 965-8300
                                                    ctrebilcock@clarkhill.com
                                                    dkrawiec@ClarkHill.com
  Dated: December 5, 2018                           Attorneys for Defendant

                             CERTIFICATE OF SERVICE

        I hereby certify that on December 5, 2018, I electronically filed the

  foregoing papers with the Clerk of the Court using the ECF system which will send

  notification of such filing to all of the parties of record.

                                           CLARK HILL PLC

                                           s/Daniel A. Krawiec
                                           Daniel A. Krawiec (P78783)




                                              20
